DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/03/2021, in response to claims 1-5 rejection from the non-final office action (02/04/2021), by amending claim 1 is entered and will be addressed below. 

Election/Restrictions
Claims 6-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim. 

Claim Interpretations
The newly added limitations of “a control part configured to: determine whether a pressure below the substrate is higher than a pressure above the substrate by a predetermined value or more based on presence of a swing of an output signal of a position deviation detection device which judges the substrate has caused position deviation when determined that a light receiving position of the optical signal in the light receiving part is out of a predetermined first light receiving range; and
and to decrease the pressure within the rotation part when determined that the pressure below the substrate is higher than the pressure above the substrate by the predetermined value or more” of claim 1, Applicants’ control part determines a swing of an output signal, there is no pressure sensors above and below the substrate to confirm the swing is caused by the pressure difference, and the control part assumes the pressure difference and reduces purge gas pressure without checking the pressure readings, i.e., the control part assumes the cause of the swing is pressure difference (see [0067], “a case”) and the cause is not uniquely a result of pressure (also depends on temperature and raw material gas [0004], other causes such as mishandling of robot and defective wafer may also cause a swing of an output signal). The claim will be examined accordingly. If Applicants argue the control part does need pressure determination, it will be an 112(a) new matter issue.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	The “a gas supply part” of claim 1, this is interpreted as gas storage part, gas pipe, and gas valve ([0018]). The gas storage part, which is not in the claim, is interpreted as a gas tank or the equivalent thereof.

	The “a light receiving part” of claim 1, this is considered as a semiconductor position sensing device, CCD, CMOS, ([0037]), or the equivalent thereof.
	The “a rotation part” of claim 1, this is considered as a motor ([0055]) or the equivalent thereof.
	The “a control part” of claim 1, this is considered as a computer ([0027]) or the equivalent thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ”wherein when the measuring object is disposed inclined to a placing surface of the susceptor” of claim 3, whether or when the measuring object is in inclined 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20130167771, hereafter ‘771), in view of Suzuki et. al. (US 20110064885, hereafter ‘885), Honma (US 20100136795, hereafter ‘796), and Murakawa (US 20150361553, hereafter ‘553).
‘771 teaches some limitations of:
Claim 1: vapor phase growth apparatus (title, the claimed “a vapor growth apparatus comprising”):
vapor phase growth apparatus … wherein the susceptor 11 is rotatably provided inside a cylindrical chamber 13 (Fig. 1, [0028], the claimed “a reaction chamber to cause a vapor growth reaction to a substrate”);
a gas introducing portion 18 ([0028], last sentence, the claimed “to supply a process gas to the reaction chamber”);
a heater 15 which is a heating means for heating the substrate 12 via the susceptor 11 ([0028], the claimed “a heater to heat the substrate from a surface opposite to a film growth surface of the substrate”);

the substrate 12 retained by the substrate retaining member 21 rotates/revolves around the axis of the susceptor 11 ([0030], last sentence), The lower portion and the surrounding of the heater 15 is covered with a reflector 17 ([0028], 2nd last sentence, the claimed “a rotation part having a space in which the heater is disposed”, note rotation/revolution intrinsically requires a motor, and “a susceptor” and “the rotation part rotating the substrate via the susceptor”),
in the case of FIG. 4(B) … the distance is shortened or the distance is lengthened at from the initial point Sa by way of the center of the substrate 12a to the initial point Sb and the inclination of L1 to L4 each of which is the average of the differential at each point is different from each other, it can be judged that the surface of the substrate is inclined while being flat ([0039], same as the inclined wafer in Applicants’ Specification, [0029]), By setting the substrate 12 and measuring the state of the surface of the substrate by the substrate state judging unit 31 while rotating the susceptor 11, the state of the warpage of the surface of the substrate and the state of inclination of the surface of the substrate is larger than the acceptable range, it is judged that the substrate 12 is in an abnormal state ([0042], the claimed “determine that a light receiving position of the optical signal in the light receiving part is out of a predetermined first light receiving range “).

	‘771’s susceptor 11 is for multiple substrates processing, not a single substrate susceptor. 

‘771 does not teach the other limitations of:
Claim 1: (1A) a gas supply part;
(1B) (a rotation part having a space in which the heater is disposed) and a purge gas is supplied; 
(a susceptor) which has an opening in a center and holds the substrate mounted on the space, (the rotation part rotating the substrate via the susceptor) so that a center of the substrate coincides with a rotational center of the substrate;
a control part configured to:
a pressure below the substrate is higher than a pressure above the substrate by a predetermined value or more based on presence of a swing of an output signal of a position deviation detection device which judges the substrate has caused position deviation when (determined that a light receiving position of the optical signal in the light receiving part is out of a predetermined first light receiving range); and
control a supply amount of the purge gas so as to reduce a flow rate of the purge gas and to decrease the pressure within the rotation part when determined that the pressure below the substrate is higher than the pressure above the substrate by the predetermined value or more.

‘771 uses scanning to judge the position ([0036]-[0042]).

‘885 is an analogous art in the field of apparatus and method for film deposition (title) a single-wafer deposition apparatus ([0004]). ‘885 teaches that The chamber 102 houses a hollow rotary drum 111, and a susceptor 110 on which to place the wafer 101 is provided on the top surface of the rotary drum 111 (Fig. 1, [0036]), a heater 121 ([0040], last sentence, Fig. 1 shows heater is inside of rotary drum 111 and the susceptor 110), When the heater 121 starts heating the wafer 101, the purge gas 117 (hydrogen gas) is introduced into the hollow rod electrodes 108 through the purge gas supply ports 116 as instructed by the control device (not illustrated), so that the hydrogen gas can cool the rod electrodes 108. The hydrogen gas passed through the 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced multi wafer susceptor 11 of ‘771 with a single-wafer susceptor 110 with a center opening coincide with the rotational center of the substrate, rotary drum 111, including purge gas ports 116, and to have added a control device/computer to control the purge gas and the measurement the state of the surface of ‘771 (the limitation of 1B), as taught by ‘885, for the purpose of preventing high temperature (‘885, [0020]) and for its suitability for processing a single wafer with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘795 is an analogous art in the field of film deposition apparatus, semiconductor device fabrication apparatus, susceptor for use in the same, and computer readable storage medium (title), Atomic Layer Deposition ([0007], last sentence), a susceptor on which two to six wafers are laid out flat ([0005], last sentence). ‘795 teaches that when a purge gas may flow toward the lower surface of the susceptor to prevent a film from when the wafer is pushed upward, temperature uniformity across the wafer is degraded, so that film thickness and film properties of the film deposited on the wafer may be degraded accordingly ([0007]).

‘553 is an analogous art in the field of rotating semi-batch ALD device (title). ‘553 teaches that A gas supply and exhaust means 2 is disposed in the upper portion of a vacuum container 1 (Figs. 4-5, [0121], 4th sentence, Fig. 5 shows gas tanks, gas pipe, and valves, of the “gas supply part”), the high gas flow induces another problem. That is, when a large gas flow is generated in one direction on the substrates being processed, a pressure difference occurs between two ends of the substrate and causes the substrate to float up. This problem may easily cause the substrates being processed to float especially when forming a film with high compressive stress. If the substrate floats, the substrate may hit the upper gas supply part and be damaged. Thus, when the gas flows at a high flow rate in one direction on the substrates being processed, the process reliability of the manufacturing device is seriously affected ([0015]), as shown in FIG. 18, the gap g is measured by a laser beam measuring means purge gas ejection amount adjustment valve 20 through a gap control sequencer 17. Here, the laser beam measuring means 16 measures the gap g at three different points and individually controls the amount of gas supply from the purge gas supply part ([0136]), FIG. 20 is a diagram showing an ALD deposition control system ([0091]). Note ‘553 also teaches the rotating susceptor 3 that carries the substrates being processed 4 is rotated counterclockwise or clockwise, when viewed from above as indicated by the arrow in FIG. 4, around a rotation shaft 34 by a rotation driving motor 37 through a rotation gear 36 ([0121], 7th sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted gas tanks, gas pipe, and valves, as shown in Fig. 5 of ‘553, as the gas supplies of ‘771 (the limitation of 1A), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have added a purge gas flow toward the lower surface of the susceptor, as taught by ‘795, to the susceptor 11 of ‘771 (part of the limitation of 1B again), for the purpose of prevent a film from being deposited on the lower surface of the susceptor, as taught by ‘795 ([0007]). Furthermore, to have applied the substrate state judging unit 31 of ‘771 for inclination of the substrate and/or a gap measurement that sending PID feedback to a purge gas ejection amount adjustment valve, based on the pressure difference between two ends of the substrate as 

Note it is also reject claim 1 using ‘885 as primary reference and applies the inclination measurement of ‘771.

	‘771 further teaches the limitations of:
	Claim 2: By setting the substrate 12 and measuring the state of the surface of the substrate by the substrate state judging unit 31 while rotating the susceptor 11, the state of the warpage of the surface of the substrate and the state of the inclination of the surface of the substrate can be measured in such a manner, and the acceptable range of the variation of the warpage and the acceptable range of the variation of the inclination are therefore preset and when the measured warpage or inclination of the surface of the substrate is larger than the acceptable range, it is judged that the substrate 12 is in an abnormal state ([0042], the claimed “wherein the control part is configured to: determine whether the light receiving position of the optical signal in the light receiving part is within a second light receiving range included in the first light receiving range; and detect a warpage amount of the substrate according to the light receiving position within the second light receiving range, when the control 
	Claim 3: By setting the substrate 12 and measuring the state of the surface of the substrate by the substrate state judging unit 31 while rotating the susceptor 11, the state of the warpage of the surface of the substrate and the state of the inclination of the surface of the substrate can be measured in such a manner, and the acceptable range of the variation of the warpage and the acceptable range of the variation of the inclination are therefore preset and when the measured warpage or inclination of the surface of the substrate is larger than the acceptable range, it is judged that the substrate 12 is in an abnormal state ([0042], the claimed “wherein when the substrate is disposed inclined to a placing surface of the susceptor, the control part is configured to judge that the substrate has caused position deviation”).
	Claim 4: Fig. 1 shows the substrate is in the counterbore of the susceptor (the claimed “wherein the susceptor comprises a counterbore to accommodate the substrate” (note this is also taught by ‘885), 
By setting the substrate 12 and measuring the state of the surface of the substrate by the substrate state judging unit 31 while rotating the susceptor 11, the state of the warpage of the surface of the substrate and the state of the inclination of the surface of the substrate can be measured in such a manner, and the acceptable range of the variation of the warpage and the acceptable range of the variation of the inclination are therefore preset and when the measured warpage or inclination of the surface of the substrate is larger than the acceptable range, it is judged that the .
Claims 5, and alternatively claims 1-4, are rejected under 35 U.S.C. 103 as being unpatentable over ‘771, ‘657, ‘885, ‘796, and ‘553, as being applied to claim 3 rejection above, further in view of Reich et al. (US 20140071437, hereafter ‘437).
The combination of ‘771, ‘657, ‘885, ‘796, and ‘553 does not teach the limitations of:
	Claim 5: comprising: an optical filter to eliminate a wavelength component other than a wavelength component of the optical signal emitted from the irradiation part among optical signals reflected by the substrate,
wherein the light receiving part receives an optical signal transmitted through the optical filter.

‘437 is an analogous art in the field of Monitoring Incident Beam Position in a Wafer Inspection System (title) for a semiconductor manufacturing process ([0005]). ‘437 teaches that For example, as shown in FIG. 2, the system may include light source 34 and optical element 36 that make up an illumination subsystem. The light source may include any suitable commercially available light source such as a laser. Optical nd sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a wavelength filter, as taught by ‘437, to the substrate state judging unit 31 of ‘771, for the purpose of wavelength filtering.

In case Applicants argue that ‘771 does not teach a semiconductor position sensing device, CCD, CMOS as “a light receiving part” of claim 1, ‘437 teaches that Detector 40 may include any suitable commercially available detector such as a photomultiplier tube (PMT) or charge coupled device (CCD) ([0047], 4th sentence).

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Applicants argue that ‘771, ‘795, ‘553 does not teach it (the control part) is determined whether the pressure below the substrate is higher than the pressure above the substrate and reduce the flow rate of the purge gas, because ‘795 does not teach to decrease the pressure within the rotation part, last paragraph of page 7, and ‘553 teach the gas is flown at a high flow rate in one direction on the substrate, see the bridging paragraph between pages 7 and 8.

First of all, Applicants’ control part does not determine whether the pressure below the substrate is higher than the pressure above the substrate, it merely assumes the pressure difference is the cause of the swing of the measured output signal, see claim interpretation above. 
‘553 clearly teaches that “a pressure difference occurs between two ends of the substrate and causes the substrate to float up. This problem may easily cause the substrates being processed to float especially when forming a film with high compressive stress. If the substrate floats, the substrate may hit the upper gas supply part and be damaged. Thus, when the gas flows at a high flow rate in one direction on the substrates being processed, the process reliability of the manufacturing device is seriously affected” ([0015]). Therefore, ‘553 precedes the instant Application of the substrate floating problem due to pressure difference above and below the substrate. ‘553 stated that high flow rate causes the problem, not a solution, as asserted by Applicants. A person of ordinary skill would have known to reduce the flow rate to mitigate/reduce the substrate floating problem.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130245978 is cited for detection by reflection angle (Figs. 6A-G). US 20090196717 is cited for detection of the reflected beam (Figs. 4 and 6).



US 6159299 is cited for control the backside pressure to hold wafer in position (col. 4, lines 17-27). US 5792304 is cited for limited cooling gas pressure to prevent substrate float up (col. 3, lines 17-21). US 5458687 is cited for prevent wafer to float due to backside gas flow (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.